PER CURIAM.
We have for review Gibson v. State, 568 So.2d 977 (Fla. 1st DCA 1990), based on express and direct conflict with State v. Smith, 573 So.2d 306 (Fla.1990). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. The opinion below is quashed, and this cause is remanded for reconsideration in light of Smith. The other issue raised by the parties is beyond the scope of the conflict, and we will not address it here.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.